Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1, 16, and 18 have been amended.
No claims have been cancelled.
No claims have been added.
Specification
The substitute specification filed May 4, 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because:  a clean copy of the substitute specification has not been supplied (in addition to the marked-up copy). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calcaterra et al. (US PGPub 2019/0108232 A1) in view of Duval-Igarta (US PGPub 2019/0228369 A1).
In regards to claim 1, Calcaterra discloses a method of attesting to the credibility of entities engaged in commerce and trade, utilizing a value-staked vouching mechanism wherein backing positive outcomes results in economic rewards for attesters and, conversely, backing negative outcomes results in economic penalties for the same, the method comprising: 
creating, by one or more processors, an account on a distributed secure ledger (¶ 20, 24, 31 wherein accounts can be created in a blockchain; “If the new expert’s comment wins, the new expert is vested by the betting pool with reputation in the expertise linked to their pseudonymous public key identifier.”; ¶ 5 “More particularly, the invention pertains to using blockchain technology to identify and reward expertise within an reputation verification system.”; ¶ 15 “The reputation platform entails 2 concrete interaction systems: 1) a bench of anonymous experts with reputation tokens in a variety of expertises…”; ¶ 87, 106 wherein the platform comprises a blockchain, is decentralized, and autonomous.; ¶ 161 “The platform vests experts with verified reputation.  The platform provides three systems: 1) a database of experts’ anonymous accounts, including their history and reputation…”; ¶ 245 “Automatically 10 reputation tokens of type XRP-E1 are minted and added to Adam’s new expert account.”); 
[…];
[…];
[…];
associating, by one or more processors, the at least one […] personal identification information datum to the account (¶ 193, 197, 247, 250, 268; Claim 5 wherein personal identification information is associated with their respective accounts, e.g., expertise, languages, employment, public information (i.e. not anonymized,), and the like); 
assigning, by one or more processors, a limiter value to the account, the limited value generated based on at least the type of at least one of the […] personal identification information datum associated with the account (¶ 17, 25, 33, 108 wherein accounts are assigned weights based on the type of personal identification information associated with the account, e.g., higher weights are provided to experts); 
receiving, by one or more processors, a request from the account to attest to an entity's credibility for future engagements between the entity and other third parties (¶ 31; See also list of various examples for which the invention could be used for starting at ¶ 171 where requests to attest are received from accounts and wherein requests are received from accounts in order to attest an entity’s credibility, e.g., expertise, and the account has at least one verified connection with the entity, e.g., being in the same field, (¶ 171 – 181 regarding carpentry and directed to being added to the system and approved for gaining carpentry reputation tokens and allowing evaluation by one entity who has reputation tokens for an entity applying to gain reputation tokens; ¶ 182 – 243 regarding dispute resolution, contract creation; break clause; 3rd party arbiter’s power, expertise tags, randomly selecting an arbiter who is weighted according to availability stakes and expertise tags, fees arbiter will accept for each reputation token staked; ¶ 244 – 251 wherein a company attracts other users and are provided reputation tokens in order to influence the company/expertise tag by posting evidence of work and evaluating other’s work, as well as having the company be verified in order to increase its value and increase its trustworthiness, i.e. reputation); ¶ 55, 173 – 180, 247, 250, 266, 267 wherein reputations are reviewed in order to prevent profiting from future transactions and wherein reviews are based on input provided by users regarding their interaction with the entity.  In other words, the entity can be blacklisted to prevent them from having future power and transactions or affect future opportunities due to a decrease in reputation.
See also the rejection in view of Duval-Igarta, which also teaches this aspect of the invention in the event that the applicant does not agree that Calcaterra discloses the limitation); 
determining, by one or more processors, whether the account has at least one verifiable transaction history with the entity, the at least one verifiable transaction history with the entity being at least one transaction that previously occurred between the account and the entity (¶ 42 wherein experts stake their reputation tokens to write posts, evaluate posts with upvotes or downvotes, and announce their availability for working public smart contracts by posting stakes of their reputation and the forum includes information of reputation-verified evidence of expertise through posts of successful work; ¶ 161 wherein the system vests experts with verified reputation and provides a database of experts’ anonymous accounts, including their history and reputation, a commenting forum for posting evidence of work, criticisms, policies, and smart contracting language suggestions, and a betting pool upvote system for allocating reputations from each expertise tag; ¶ 266 wherein users can be punished with loss of stake and blacklisting; ¶ 55, 173 – 180, 247, 250, 266, 267 wherein reputations are reviewed in order to prevent profiting from future transactions and wherein reviews are based on input provided by users regarding their interaction with the entity.  In other words, the entity can be blacklisted to prevent them from having future power and transactions or affect future opportunities due to a decrease in reputation.
See also the rejection in view of Duval-Igarta, which also teaches this aspect of the invention in the event that the applicant does not agree that Calcaterra discloses the limitation); 
In regards to:
responsive to a determination, by one or more processors, that the account does not have any verifiable transaction history with the entity;
denying, by one or more processors, the request from the account to attest to the entity’s credibility
(First, the Examiner has provided two different analyses in view of Calcaterra and another in view of Duval-Igarta in the event that the applicant does not agree that Calcaterra discloses the aforementioned limitations.
With that said, as a non-limiting example, the example disclosed in ¶ 182 – 243, which is directed to dispute resolution lays out the process where accounts are assigned to attest to an entity’s credibility, the staking process, place tokens into escrow, and associating the token with the account in order to determine payout.  Calcaterra discloses that a transaction between the account and the entity must first exist since the non-existence of a transaction would mean that there is nothing to dispute.  Calcaterra discloses that the dispute resolution is in response to a dispute existing between two parties and, accordingly, the dispute resolution process would continue, otherwise, the dispute resolution process would not take place.); and
responsive to a determination, by one or more processors, that the account has the at least one verifiable transaction history with the entity (see below);
assigning, by one or more processors, the account to attest to the entity's credibility or creditworthiness by staking on the account’s activity, wherein the assignment places at least a first portion of a tokenized asset in digital escrow, wherein the tokenized asset is associated with the account (See list of various examples, as was discussed above, for which the invention could be used for starting at ¶ 171 wherein accounts are selected and assigned to attest to the entity’s credibility by staking on the activity and where assignment requires the account to place a tokenized asset in escrow within the blockchain.  As a non-limiting example, the example disclosed in ¶ 182 – 243, which is directed to dispute resolution lays out the process where accounts are assigned to attest to an entity’s credibility, the staking process, place tokens into escrow, and associating the token with the account in order to determine payout); 
receiving, by one or more processors, a rating by a third party of an engagement between the third party and the entity (As a non-limiting example, the example disclosed in ¶ 182 – 243, wherein a rating by a third party of an interaction between the third party and entity is received); 
analyzing, by one or more processors, the rating of the entity by the third party (As a non-limiting example, the example disclosed in ¶ 182 – 243, wherein the rating is analyzed); 
adjusting, by one or more processors, the first portion of the tokenized asset associated with the account with a second portion of the tokenized asset based on the analyzed rating of the entity by the third party, wherein the adjusting of the first portion of the tokenized asset associated with the account is based on the limiter value assigned to the account (¶ 17, 22, 25, 27, 108 wherein, based on the analysis of the rating and outcome of the activity, the tokenized asset is adjusted in order to appropriately disburse to winners that placed a stake on the activity.  See also the of various examples, as was discussed above, for which the invention could be used for starting at ¶ 171 wherein accounts are selected and assigned to attest to the entity’s credibility by staking on the activity and where assignment requires the account to place a tokenized asset in escrow within the blockchain.  As a non-limiting example, the example disclosed in ¶ 182 – 243, which is directed to dispute resolution lays out the process where accounts are assigned to attest to an entity’s credibility, the staking process, place tokens into escrow, and associating the token with the account in order to determine payout); and
distributing, by one or more processors, the adjusted first portion of the tokenized asset, wherein the adjusted first portion of the tokenized asset is distributed to the account when the analyzed rating of the entity by the third party is positive, wherein the adjusted first portion of the tokenized asset is not distributed to the account when the analyzed rating of the entity of the third party is negative (¶ 216, 266, 267 as was discussed above, reputation tokens are allocated to corresponding entities based on the results of a decision, wherein a positive outcome for a particular entity results in gaining reputation tokens and increasing credibility, while negative outcomes for a particular entity results in loss of stake, blacklisting, and preventing from gaining immediate rewards and future power.  This historical information is then associated with each particular entity in order to provide the system and its users with historical performance information and the punishment/reward system incentivizes fair practices. The system also distributes the losers’ stakes, weighted according to their bets.  In other words, the involved parties place their stakes/reputation tokens and depending on the outcome for each corresponding party the system will either reward or take away the stakes/reputation tokens that the involved parties placed and with the use of the fairness system an involved user is incentivized to do a good job or be punished if the decision were to go to appeal and it is found that an involved user provided a poor judgement.  Further actions taken by users can influence the direction of an entity and the entity’s work can be verified in a forum by a betting pool.).
Calcaterra discloses a system and method of managing a reputation-based system of registered users in a decentralized ledger environment.  Calcaterra discloses that user’s need to register with the system in order to have an account with the system and interact with the system and other users of the system.  Although Calcaterra discloses that the reputation based system verifies users and that the user must register with the system in order to become a user or expert of the system, that the user can have an expertise tag associated with them in order to be allowed to interact with certain topics and/or situations that arise, and that the system allows for other users of the system to verify other users, Calcaterra fails to explicitly disclose receiving personal identification information for the account, verifying the accuracy of the personal identification information, identifying the type of personal identification information for the user’s account, that the attestation of the entity is to determine if the entity should be allowed to have future transactions with other parties, and that there exists a transaction history between the entity and the account that is attesting to the entity.
To be more specific, Calcaterra fails to explicitly disclose:
receiving, by one or more processors from the account, at least one personal identification information datum of the account;
verifying, by the one or more processors, an accuracy of the at least one personal identification datum of the account;
identifying, by the one or more processors, a type for each of the at least one verified personal identification information datum of the account;
associating, by one or more processors, the at least one verified personal identification information datum to the account
assigning, by one or more processors, a limiter value to the account, the limited value generated based on at least the type of at least one of the verified personal identification information datum associated with the account
receiving, by one or more processors, a request from the account to attest to an entity's credibility for future engagements between the entity and other third parties;
determining, by one or more processors, whether the account has at least one verifiable transaction history with the entity, the at least one verifiable transaction history with the entity being at least one transaction that previously occurred between the account and the entity;
responsive to a determination, by one or more processors, that the account does not have any verifiable transaction history with the entity;
denying, by one or more processors, the request from the account to attest to the entity’s credibility.
However, Duval-Igarta, which is also directed to a reputation-based system having registered users in a decentralized ledger information in order to allow for users to verify other users of the system, further teaches that it is old and well-known in the art that when registering to have an account with the system a user must provide personal identification information.  Duval-Igarta teaches that personal identification information can be provided by way of an identifying document, such as a driver’s license, and that such information may be verified through a third-party networking service.  Duval-Igarta teaches that this is a well-known and necessary process for reputation-based systems as this allows for the verification of user identity and simply an additional technique that can be used to combat fraudulent activity, in addition to those that are disclosed by Calcaterra.
Further still, Duval-Igarta teaches that users of the system can come from different backgrounds, such as, enterprise and consumers, and, as discussed above, a driver’s license is but one of many types of identifying documents that can be used to verify the user’s identity with a corresponding third-party networking service.  Duval-Igarta teaches that the importance of determining the type of user, based on their personal identification system, is important in order to determine how a user’s reputation should be managed, the tasks, jobs, or the like that can be assigned to other users, and to determine the relationship amongst the different types of users of the system.
Additionally, Duval-Igarta teaches that, similar to Calcaterra, reputation-based system having registered users in a decentralized ledger information can be used to enlist a third party in order to provide some type of judgement on a target entity that a user of the system is requesting judgement on.  Duval-Igarta further teaches that it is old and well-known in the art to have a first verified account user of the system (the account, hereinafter referred to as first user) to request of another user of the system (the third party) to attest to another user of the system (the entity).  Specifically, Duval-Igarta provides the example where a first user is interested in entering into a transaction with an entity, but before deciding to enter into the transaction the first user submits a request to the central system requesting a third party to attest to jobs, for example, that the entity has stated that they have performed in a satisfactory manner.  In response, the system will allow a third party who has had at least one verifiable transaction engagement with the entity to comment and submit any evidence necessary to attest to the entity’s statement.  
Finally, Duval-Igarta, similar to Calcaterra, further teaches that the system can allow for dispute resolution to take place, thereby, also similar to Calcaterra, that the first user must first have some transaction history with the entity since for a dispute resolution to take place there must first exist something to dispute about.  That is to say, if there is no transaction history between the first user and the entity, then there is no need to have dispute resolution and enlist a third party to provide a decision on the dispute, and, therefore, any request from the first user to attest on an entity’s statement would stop in response to the system determining that there is no transaction history between the first user and the entity to dispute.
(For support see: ¶ 5, 33, 34, 35, 38, 46, 53, 61, 62, 65, 66)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the reputation based system having registered users in a decentralized ledger information in order to allow for users to verify other users of the system of Calcaterra with the ability to verify the identity of users by verifying the submitted type of personal identification information, as taught by Duval-Igarta, so that it can be verified by a third party networking service, as well as first determining whether a transaction exists between the first user and entity, as this would decrease fraudulent activity from occurring as users are first being verified to confirm that they are who they say they are, verifying statements made by users before deciding to enter into a transaction, and take advantage of the peer group environment offered by Duval-Igarta as this provides the system to access of verified and reputable users to rate other parties of the system and ensuring that the reputation assigned to all users of the system are reputable, while also providing users with the opportunity of increasing their reputation score.
In regards to claim 2, the combination of Calcaterra and Duval-Igarta discloses the method of claim 1, wherein the adjustment of the first portion of the tokenized asset further comprising, adjusting the second portion of the tokenized asset based on the limiter value assigned to the account (¶ 17, 22, 25, 27, 108 wherein the adjustment of the token is based on the weight assigned to the account).  
In regards to claim 3, the combination of Calcaterra and Duval-Igarta discloses the method of claim 1, wherein, the various types of personally identifiable information datum have predetermined limiter values associated with each type of personally identifiable information (¶ 17, 25, 33, 108 as discussed above, each account is associated with a weight based on the type and information associated with the account).  
In regards to claim 4, the combination of Calcaterra and Duval-Igarta discloses the method of claim 1, wherein a predetermined number of accounts are permitted to be assigned to the entity for attestation (¶ 221, 223 wherein, depending on the situation, activity, circumstance, and etc., the attestation of an entity will have a predetermined number of accounts that are permitted to be assigned to the entity).  
In regards to claim 5, the combination of Calcaterra and Duval-Igarta discloses the method of claim 1, further comprising creating, by one more processor, a smart contract functionality assigned to the first quantity of the tokenized assets associated with the account (¶ 103, 154, 162, 165, 166, 167, Example starting at ¶ 182 and 287 wherein smart contracts are created in order to manage the activity and attestation process).  
In regards to claim 6, the combination of Calcaterra and Duval-Igarta discloses the method of claim 4, wherein the smart contract functionality is a blockchain based distributed computing platform (¶ 87, 106, 252, 270 wherein the invention is performed in a blockchain environment that utilizes smart contracts).  
In regards to claim 7, the combination of Calcaterra and Duval-Igarta discloses the method of claim 1, wherein the analyzed rating of the entity, further comprising, processing, by one or more processors, a dispute resolution procedure brought by the account based on the analyzed rating of the entity (See example starting at ¶ 182 wherein an activity that the invention manages can be with regards to a dispute resolution procedure).  
In regards to claim 8, the combination of Calcaterra and Duval-Igarta discloses the method of claim 1, further comprising, receiving, by one or more processors, a request for a payout to the account (¶ 17, 22, 25, 27, 108 182 – 243 wherein, based on the results of the analyzed activity, an account receives a payout for their participation in the activity and wherein in order to be selected the account submits a request and stake in order to determine and receive their corresponding payout).  
In regards to claim 9, the combination of Calcaterra and Duval-Igarta discloses the method of claim 7, wherein the payout is calculated based on the summation of the first portion of the tokenized asset and the second portion of tokenized assets of determined by ratings of the entity while the account was assigned to attest the entity credibility (¶ 17, 22, 25, 27, 108 182 – 243  wherein the payout is split and disbursed to accounts that were selected to attest on the entity’s credibility in accordance with corresponding weights, stakes, and outcome and wherein the payouts sum to the amount that was held in escrow).  
In regards to claim 10, the combination of Calcaterra and Duval-Igarta discloses the method of claim 1, wherein the personal identification information is encrypted with an entity's private key, stored on a distributed data store or database and hashed into the smart contract account on a distributed and cryptographically secure ledger (Abstract; 207 wherein the invention utilizes blockchain, distributed hash table, Symmetric encryption (e.g., PGP and where private keys are known to play an important role in symmetric cryptography, asymmetric cryptography, and cryptocurrency; private key encryption is referred to as symmetric encryption; see https://searchsecurity.techtarget.com/definition/private-key), asymmetric public key, and wherein smart contracts are created in order to manage the activity and attestation process).  
In regards to claim 11, the combination of Calcaterra and Duval-Igarta discloses the method of claim 1, wherein the rating of the entity is processed along a scale to determine the categorization of the rating (¶ 17, 18, 22, 27 wherein the system uses a scale for their rating system to determine the category of a rating, e.g., up-vote and down-vote).  
In regards to claim 12, the combination of Calcaterra and Duval-Igarta discloses the method of claim 4, wherein if the number of accounts exceeds the predetermined number, a selection protocol of the accounts is initiated (Example starting at ¶ 182 wherein a plurality of accounts can submit their request to attest to an entity and, based on the number of requests and particulars of the attestation, the system will only select a subset of the total requests received).
In regards to claim 13, the combination of Calcaterra and Duval-Igarta discloses the method of claim 12, wherein the selection protocol, further comprising, receiving, by one or more processors, a bid from each account (¶ 152, 193, 195 wherein accounts submit bids for consideration to be selected to attest on the entity.  Specifically, the system allows for accounts corresponding to experts to submit availability stakes, i.e. bids, by using reputation tokens which weight the selection of an account that will be assigned.  The system selects an arbiter, from the pool of arbiters, i.e. accounts, which have submitted their availability stakes, weighted according to availability stakes and according to expertise tags specified by a smart contract.  Arbiters specify the fees they will accept for reputation token staked, availability stakes, by advertising in a forum, i.e. arbiters are submitting bids in order to be selected.).
In regards to claim 14, the combination of Calcaterra and Duval-Igarta discloses the method of claim 13, wherein the predetermined number of accounts with the highest bids are selected, by one or more processors, to attest to the entity (¶ 152, 193, 195, 196, 200, 201, 202 wherein accounts submit bids for consideration to be selected to attest on the entity.  Specifically, the system allows for accounts corresponding to experts to submit availability stakes, i.e. bids, by using reputation tokens which weight the selection of an account that will be assigned.  The system selects an arbiter, from the pool of arbiters, i.e. accounts, which have submitted their availability stakes, weighted according to availability stakes and according to expertise tags specified by a smart contract.  Arbiters specify the fees they will accept for reputation token staked, availability stakes, by advertising in a forum, i.e. arbiters are submitting bids in order to be selected.  Further, as stated above, reputation tokens, conditions provided, and how they match with requested expertise tags, i.e. bid, weigh the selection process, which are further affected by the bid quantity.  The bids that match the best, i.e. highest bids, are then available for selection.).  
In regards to claim 15, the combination of Calcaterra and Duval-Igarta discloses the method of claim 1, further comprising, processing, by one or more processors, the rating to determine if the rating adheres to set of requirements to qualify as a valid rating (Starting at ¶ 44 regarding Attack Resistance ¶ 45 Sybil Attacks; ¶ 49 Tyranny of the Majority; ¶ 53 Reputation Calculation wherein protocols are implemented in order to qualify a rating, i.e. protocols are implemented in order to prevent fraudulent behavior).  
In regards to claim 16, Calcaterra discloses a computer program product for attesting to a voucher and processing a rating, the computer program product comprising: 
one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising (¶ 20, 24, 31 wherein accounts can be created in a blockchain; “If the new expert’s comment wins, the new expert is vested by the betting pool with reputation in the expertise linked to their pseudonymous public key identifier.”; ¶ 5 “More particularly, the invention pertains to using blockchain technology to identify and reward expertise within an reputation verification system.”; ¶ 15 “The reputation platform entails 2 concrete interaction systems: 1) a bench of anonymous experts with reputation tokens in a variety of expertises…”; ¶ 87, 106 wherein the platform comprises a blockchain, is decentralized, and autonomous): 
program instructions to create an account on a distributed secure ledger (¶ 20, 24, 31 wherein accounts can be created in a blockchain; “If the new expert’s comment wins, the new expert is vested by the betting pool with reputation in the expertise linked to their pseudonymous public key identifier.”; ¶ 5 “More particularly, the invention pertains to using blockchain technology to identify and reward expertise within an reputation verification system.”; ¶ 15 “The reputation platform entails 2 concrete interaction systems: 1) a bench of anonymous experts with reputation tokens in a variety of expertises…”; ¶ 87, 106 wherein the platform comprises a blockchain, is decentralized, and autonomous.; ¶ 161 “The platform vests experts with verified reputation.  The platform provides three systems: 1) a database of experts’ anonymous accounts, including their history and reputation…”; ¶ 245 “Automatically 10 reputation tokens of type XRP-E1 are minted and added to Adam’s new expert account.”);   
[…];
[…];
[…];
program instructions to associate the at least one […] personal identification information datum to the account (¶ 193, 197, 247, 250, 268; Claim 5 wherein personal identification information is associated with their respective accounts, e.g., expertise, languages, employment, public information (i.e. not anonymized,), and the like); 
program instructions to assign a limiter value to the account, the limiter value generated based on at least the type of at least one of the […] personal identification information data associated with the account (¶ 17, 25, 33, 108 wherein accounts are assigned weights based on the type of personal identification information associated with the account, e.g., higher weights are provided to experts); 
program instructions to receive a request from an account to attest to an entity's credibility for future engagements between the entity and other third parties (¶ 31; See also list of various examples for which the invention could be used for starting at ¶ 171 where requests to attest are received from accounts and wherein requests are received from accounts in order to attest an entity’s credibility, e.g., expertise, and the account has at least one verified connection with the entity, e.g., being in the same field, (¶ 171 – 181 regarding carpentry and directed to being added to the system and approved for gaining carpentry reputation tokens and allowing evaluation by one entity who has reputation tokens for an entity applying to gain reputation tokens; ¶ 182 – 243 regarding dispute resolution, contract creation; break clause; 3rd party arbiter’s power, expertise tags, randomly selecting an arbiter who is weighted according to availability stakes and expertise tags, fees arbiter will accept for each reputation token staked; ¶ 244 – 251 wherein a company attracts other users and are provided reputation tokens in order to influence the company/expertise tag by posting evidence of work and evaluating other’s work, as well as having the company be verified in order to increase its value and increase its trustworthiness, i.e. reputation); ¶ 55, 173 – 180, 247, 250, 266, 267 wherein reputations are reviewed in order to prevent profiting from future transactions and wherein reviews are based on input provided by users regarding their interaction with the entity.  In other words, the entity can be blacklisted to prevent them from having future power and transactions or affect future opportunities due to a decrease in reputation.
See also the rejection in view of Duval-Igarta, which also teaches this aspect of the invention in the event that the applicant does not agree that Calcaterra discloses the limitation); 
program instructions to determine whether the account has at least one verifiable transaction history with the entity, the at least one verifiable transaction history with the entity being at least one transaction that previously occurred between the account and the entity (¶ 42 wherein experts stake their reputation tokens to write posts, evaluate posts with upvotes or downvotes, and announce their availability for working public smart contracts by posting stakes of their reputation and the forum includes information of reputation-verified evidence of expertise through posts of successful work; ¶ 161 wherein the system vests experts with verified reputation and provides a database of experts’ anonymous accounts, including their history and reputation, a commenting forum for posting evidence of work, criticisms, policies, and smart contracting language suggestions, and a betting pool upvote system for allocating reputations from each expertise tag; ¶ 266 wherein users can be punished with loss of stake and blacklisting; ¶ 55, 173 – 180, 247, 250, 266, 267 wherein reputations are reviewed in order to prevent profiting from future transactions and wherein reviews are based on input provided by users regarding their interaction with the entity.  In other words, the entity can be blacklisted to prevent them from having future power and transactions or affect future opportunities due to a decrease in reputation.
See also the rejection in view of Duval-Igarta, which also teaches this aspect of the invention in the event that the applicant does not agree that Calcaterra discloses the limitation); 
In regards to:
program instructions than, responsive to a determination that the account does not have any verifiable transaction history with the entity, perform the following:
denying of the request from the account to attest to the entity’s credibility
(First, the Examiner has provided two different analyses in view of Calcaterra and another in view of Duval-Igarta in the event that the applicant does not agree that Calcaterra discloses the aforementioned limitations.
With that said, as a non-limiting example, the example disclosed in ¶ 182 – 243, which is directed to dispute resolution lays out the process where accounts are assigned to attest to an entity’s credibility, the staking process, place tokens into escrow, and associating the token with the account in order to determine payout.  Calcaterra discloses that a transaction between the account and the entity must first exist since the non-existence of a transaction would mean that there is nothing to dispute.  Calcaterra discloses that the dispute resolution is in response to a dispute existing between two parties then the dispute resolution process would continue, otherwise, the dispute resolution process would not take place.);
program instructions that, responsive to a determination that the account has the at least one verifiable transaction history with the entity, perform the following (see below):
assign the account to attest to the entity's credibility or creditworthiness by staking on the account’s activity, wherein the assignment places a first portion of a tokenized asset in digital escrow, wherein the tokenized asset is associated with the account (See list of various examples for which the invention could be used for starting at ¶ 171 wherein accounts are selected and assigned to attest to the entity’s credibility by staking on the activity and where assignment requires the account to place a tokenized asset in escrow within the blockchain.  As a non-limiting example, the example disclosed in ¶ 182 – 243, which is directed to dispute resolution lays out the process where accounts are assigned to attest to an entity’s credibility, the staking process, place tokens into escrow, and associating the token with the account in order to determine payout); 
receive a rating by a third party of an engagement between the third party and the entity (As a non-limiting example, the example disclosed in ¶ 182 – 243, wherein a rating by a third party of an interaction between the third party and entity is received); 
analyze the rating of the entity by the third party (As a non-limiting example, the example disclosed in ¶ 182 – 243, wherein the rating is analyzed); and 
adjust the first portion of the tokenized asset associated with the account with a second portion of the tokenized asset based on the analyzed rating of the entity by the third party, wherein the adjusting of the first portion of the tokenized asset associated with the account is based on the limiter value assigned to the account (¶ 17, 22, 25, 27, 108 wherein, based on the analysis of the rating and outcome of the activity, the tokenized asset is adjusted in order to appropriately disburse to winners that placed a stake on the activity.  See also the of various examples, as was discussed above, for which the invention could be used for starting at ¶ 171 wherein accounts are selected and assigned to attest to the entity’s credibility by staking on the activity and where assignment requires the account to place a tokenized asset in escrow within the blockchain.  As a non-limiting example, the example disclosed in ¶ 182 – 243, which is directed to dispute resolution lays out the process where accounts are assigned to attest to an entity’s credibility, the staking process, place tokens into escrow, and associating the token with the account in order to determine payout); and
distribute the adjusted first portion of the tokenized asset, wherein the adjusted first portion of the tokenized asset is distributed to the account when the analyzed rating of the entity by the third part is positive, wherein the adjusted first portion of the tokenized asset is not distributed to the account when the analyzing rating of the entity by the third party is negative (¶ 216, 266, 267 as was discussed above, reputation tokens are allocated to corresponding entities based on the results of a decision, wherein a positive outcome for a particular entity results in gaining reputation tokens and increasing credibility, while negative outcomes for a particular entity results in loss of stake, blacklisting, and preventing from gaining immediate rewards and future power.  This historical information is then associated with each particular entity in order to provide the system and its users with historical performance information and the punishment/reward system incentivizes fair practices.  The system also distributes the losers’ stakes, weighted according to their bets.  In other words, the involved parties place their stakes/reputation tokens and depending on the outcome for each corresponding party the system will either reward or take away the stakes/reputation tokens that the involved parties placed and with the use of the fairness system an involved user is incentivized to do a good job or be punished if the decision were to go to appeal and it is found that an involved user provided a poor judgement.  Further actions taken by users can influence the direction of an entity and the entity’s work can be verified in a forum by a betting pool).
Calcaterra discloses a system and method of managing a reputation-based system of registered users in a decentralized ledger environment.  Calcaterra discloses that user’s need to register with the system in order to have an account with the system and interact with the system and other users of the system.  Although Calcaterra discloses that the reputation based system verifies users and that the user must register with the system in order to become a user or expert of the system, that the user can have an expertise tag associated with them in order to be allowed to interact with certain topics and/or situations that arise, and that the system allows for other users of the system to verify other users, Calcaterra fails to explicitly disclose receiving personal identification information for the account, verifying the accuracy of the personal identification information, and identifying the type of personal identification information for the user’s account.
To be more specific, Calcaterra fails to explicitly disclose:
program instructions to receive, from the account, at least one personal identification information datum of the account;
program instructions to verify an accuracy of the at least one personal identification information datum of the account;
program instructions to identify a type for each of the at least one verified personal identification information datum of the account;
program instructions to associate the at least one verified personal identification information datum to the account
program instructions to assign a limiter value to the account, the limiter value generated based on at least the type of at least one of the verified personal identification information data associated with the account
program instructions to receive a request from an account to attest to an entity's credibility for future engagements between the entity and other third parties
program instructions to determine whether the account has at least one verifiable transaction history with the entity, the at least one verifiable transaction history with the entity being at least one transaction that previously occurred between the account and the entity
program instructions than, responsive to a determination that the account does not have any verifiable transaction history with the entity, perform the following:
denying of the request from the account to attest to the entity’s credibility.
However, Duval-Igarta, which is also directed to a reputation-based system having registered users in a decentralized ledger information in order to allow for users to verify other users of the system, further teaches that it is old and well-known in the art that when registering to have an account with the system a user must provide personal identification information.  Duval-Igarta teaches that personal identification information can be provided by way of an identifying document, such as a driver’s license, and that such information may be verified through a third-party networking service.  Duval-Igarta teaches that this is a well-known and necessary process for reputation-based systems as this allows for the verification of user identity and simply an additional technique that can be used to combat fraudulent activity, in addition to those that are disclosed by Calcaterra.
Further still, Duval-Igarta teaches that users of the system can come from different backgrounds, such as, enterprise and consumers, and, as discussed above, a driver’s license is but one of many types of identifying documents that can be used to verify the user’s identity with a corresponding third-party networking service.  Duval-Igarta teaches that the importance of determining the type of user, based on their personal identification system, is important in order to determine how a user’s reputation should be managed, the tasks, jobs, or the like that can be assigned to other users, and to determine the relationship amongst the different types of users of the system.
Additionally, Duval-Igarta teaches that, similar to Calcaterra, reputation-based system having registered users in a decentralized ledger information can be used to enlist a third party in order to provide some type of judgement on a target entity that a user of the system is requesting judgement on.  Duval-Igarta further teaches that it is old and well-known in the art to have a first verified account user of the system (the account, hereinafter referred to as first user) to request of another user of the system (the third party) to attest to another user of the system (the entity).  Specifically, Duval-Igarta provides the example where a first user is interested in entering into a transaction with an entity, but before deciding to enter into the transaction the first user submits a request to the central system requesting a third party to attest to jobs, for example, that the entity has stated that they have performed in a satisfactory manner.  In response, the system will allow a third party who has had at least one verifiable transaction engagement with the entity to comment and submit any evidence necessary to attest to the entity’s statement.  
Finally, Duval-Igarta, similar to Calcaterra, further teaches that the system can allow for dispute resolution to take place, thereby, also similar to Calcaterra, that the first user must first have some transaction history with the entity since for a dispute resolution to take place there must first exist something to dispute about.  That is to say, if there is no transaction history between the first user and the entity, then there is no need to have dispute resolution and enlist a third party to provide a decision on the dispute, and, therefore, any request from the first user to attest on an entity’s statement would stop in response to the system determining that there is no transaction history between the first user and the entity to dispute.
(For support see: ¶ 5, 33, 34, 35, 38, 46, 53, 61, 62, 65, 66)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the reputation based system having registered users in a decentralized ledger information in order to allow for users to verify other users of the system of Calcaterra with the ability to verify the identity of users by verifying the submitted type of personal identification information, as taught by Duval-Igarta, so that it can be verified by a third party networking service, as well as first determining whether a transaction exists between the first user and entity, as this would decrease fraudulent activity from occurring as users are first being verified to confirm that they are who they say they are, verifying statements made by users before deciding to enter into a transaction, and take advantage of the peer group environment offered by Duval-Igarta as this provides the system to access of verified and reputable users to rate other parties of the system and ensuring that the reputation assigned to all users of the system are reputable, while also providing users with the opportunity of increasing their reputation score.
In regards to claim 17, the combination of Calcaterra and Duval-Igarta discloses the of claim 16, wherein, the various types of personal identification information data have predetermined limiter values associated with them (¶ 17, 25, 33, 108 as discussed above, each account is associated with a weight based on the type and information associated with the account).  
In regards to claim 18, Calcaterra discloses a system for of attesting to the creditworthiness of entities engaged in borrowing, utilizing a stake-based collateralization or insurance mechanism wherein backing borrowers that service loans according to contractual repayment terms results in economic rewards for attesters and, conversely, backing borrowers that fail to service loans according to contractual obligations results in the backers' collateral being remitted to the lender as a form of redress, the system comprising: 
one or more processors, the one or more processors configured to (¶ 305; ¶ 87, 106, 252, 270 wherein the invention is performed in a blockchain environment that utilizes smart contracts): 
create an account on a distributed secure ledger (¶ 20, 24, 31 wherein accounts can be created in a blockchain; “If the new expert’s comment wins, the new expert is vested by the betting pool with reputation in the expertise linked to their pseudonymous public key identifier.”; ¶ 5 “More particularly, the invention pertains to using blockchain technology to identify and reward expertise within an reputation verification system.”; ¶ 15 “The reputation platform entails 2 concrete interaction systems: 1) a bench of anonymous experts with reputation tokens in a variety of expertises…”; ¶ 87, 106 wherein the platform comprises a blockchain, is decentralized, and autonomous.; ¶ 161 “The platform vests experts with verified reputation.  The platform provides three systems: 1) a database of experts’ anonymous accounts, including their history and reputation…”; ¶ 245 “Automatically 10 reputation tokens of type XRP-E1 are minted and added to Adam’s new expert account.”); 
[…];
[…];
[…];
associate the at least one […] personal identification information datum to the account (¶ 193, 197, 247, 250, 268; Claim 5 wherein personal identification information is associated with their respective accounts, e.g., expertise, languages, employment, public information (i.e. not anonymized,), and the like);   
assign a limiter value to the account, the limiter value generated based on at least the type of at least one of the […] personal identification information data associated with the account (¶ 17, 25, 33, 108 wherein accounts are assigned weights based on the type of personal identification information associated with the account, e.g., higher weights are provided to experts); 
receive a request from an account to attest to an entity's credibility for future engagements between the entity and other third parties (¶ 31; See also list of various examples for which the invention could be used for starting at ¶ 171 where requests to attest are received from accounts and wherein requests are received from accounts in order to attest an entity’s credibility, e.g., expertise, and the account has at least one verified connection with the entity, e.g., being in the same field, (¶ 171 – 181 regarding carpentry and directed to being added to the system and approved for gaining carpentry reputation tokens and allowing evaluation by one entity who has reputation tokens for an entity applying to gain reputation tokens; ¶ 182 – 243 regarding dispute resolution, contract creation; break clause; 3rd party arbiter’s power, expertise tags, randomly selecting an arbiter who is weighted according to availability stakes and expertise tags, fees arbiter will accept for each reputation token staked; ¶ 244 – 251 wherein a company attracts other users and are provided reputation tokens in order to influence the company/expertise tag by posting evidence of work and evaluating other’s work, as well as having the company be verified in order to increase its value and increase its trustworthiness, i.e. reputation); ¶ 55, 173 – 180, 247, 250, 266, 267 wherein reputations are reviewed in order to prevent profiting from future transactions and wherein reviews are based on input provided by users regarding their interaction with the entity.  In other words, the entity can be blacklisted to prevent them from having future power and transactions or affect future opportunities due to a decrease in reputation.
See also the rejection in view of Duval-Igarta, which also teaches this aspect of the invention in the event that the applicant does not agree that Calcaterra discloses the limitation); 
determine whether the account has at least one verifiable transaction history with the entity, the at least one verifiable transaction history with the entity being at least one transaction that previously occurred between the account and the entity (¶ 42 wherein experts stake their reputation tokens to write posts, evaluate posts with upvotes or downvotes, and announce their availability for working public smart contracts by posting stakes of their reputation and the forum includes information of reputation-verified evidence of expertise through posts of successful work; ¶ 161 wherein the system vests experts with verified reputation and provides a database of experts’ anonymous accounts, including their history and reputation, a commenting forum for posting evidence of work, criticisms, policies, and smart contracting language suggestions, and a betting pool upvote system for allocating reputations from each expertise tag; ¶ 266 wherein users can be punished with loss of stake and blacklisting; ¶ 55, 173 – 180, 247, 250, 266, 267 wherein reputations are reviewed in order to prevent profiting from future transactions and wherein reviews are based on input provided by users regarding their interaction with the entity.  In other words, the entity can be blacklisted to prevent them from having future power and transactions or affect future opportunities due to a decrease in reputation.
See also the rejection in view of Duval-Igarta, which also teaches this aspect of the invention in the event that the applicant does not agree that Calcaterra discloses the limitation); 
responsive to a determination that the account does not have any verifiable transaction history with the entity:
deny the request from the account to attest to the entity’s credibility; 
(First, the Examiner has provided two different analyses in view of Calcaterra and another in view of Duval-Igarta in the event that the applicant does not agree that Calcaterra discloses the aforementioned limitations.
With that said, as a non-limiting example, the example disclosed in ¶ 182 – 243, which is directed to dispute resolution lays out the process where accounts are assigned to attest to an entity’s credibility, the staking process, place tokens into escrow, and associating the token with the account in order to determine payout.  Calcaterra discloses that a transaction between the account and the entity must first exist since the non-existence of a transaction would mean that there is nothing to dispute.  Calcaterra discloses that the dispute resolution is in response to a dispute existing between two parties then the dispute resolution process would continue, otherwise, the dispute resolution process would not take place.); and
responsive to a determination that the account has at least one verifiable transaction history with the entity (see below);
assign the account to attest to the entity's credibility or creditworthiness by staking on the account’s activity, wherein the assignment places a first portion of a tokenized asset in digital escrow, wherein the tokenized asset is associated with the account (See list of various examples for which the invention could be used for starting at ¶ 171 wherein accounts are selected and assigned to attest to the entity’s credibility by staking on the activity and where assignment requires the account to place a tokenized asset in escrow within the blockchain.  As a non-limiting example, the example disclosed in ¶ 182 – 243, which is directed to dispute resolution lays out the process where accounts are assigned to attest to an entity’s credibility, the staking process, place tokens into escrow, and associating the token with the account in order to determine payout); 
receive a rating by a third party of an engagement between the third party and the entity (As a non-limiting example, the example disclosed in ¶ 182 – 243, wherein a rating by a third party of an interaction between the third party and entity is received);
analyze the rating of the entity by the third party (As a non-limiting example, the example disclosed in ¶ 182 – 243, wherein the rating is analyzed); and 
adjust the first portion of the tokenized asset associated with the account with a second portion of the tokenized asset based on the analyzed rating of the third party, wherein the adjusting of the first portion of the tokenized asset associated with the account is based on the limiter value assigned to the account (¶ 17, 22, 25, 27, 108 wherein, based on the analysis of the rating and outcome of the activity, the tokenized asset is adjusted in order to appropriately disburse to winners that placed a stake on the activity.  See also the of various examples, as was discussed above, for which the invention could be used for starting at ¶ 171 wherein accounts are selected and assigned to attest to the entity’s credibility by staking on the activity and where assignment requires the account to place a tokenized asset in escrow within the blockchain.  As a non-limiting example, the example disclosed in ¶ 182 – 243, which is directed to dispute resolution lays out the process where accounts are assigned to attest to an entity’s credibility, the staking process, place tokens into escrow, and associating the token with the account in order to determine payout); and
distribute the adjusted first portion of the tokenized asset, wherein the adjusted first portion of the tokenized asset is distributed to the account when the analyzed rating of the entity by the third party is positive, wherein the adjusted first portion of the tokenized asset is not distributed to the account when the analyzed rating of the entity by the third party is negative (¶ 216, 266, 267 as was discussed above, reputation tokens are allocated to corresponding entities based on the results of a decision, wherein a positive outcome for a particular entity results in gaining reputation tokens and increasing credibility, while negative outcomes for a particular entity results in loss of stake, blacklisting, and preventing from gaining immediate rewards and future power.  This historical information is then associated with each particular entity in order to provide the system and its users with historical performance information and the punishment/reward system incentivizes fair practices.  The system also distributes the losers’ stakes, weighted according to their bets.  In other words, the involved parties place their stakes/reputation tokens and depending on the outcome for each corresponding party the system will either reward or take away the stakes/reputation tokens that the involved parties placed and with the use of the fairness system an involved user is incentivized to do a good job or be punished if the decision were to go to appeal and it is found that an involved user provided a poor judgement.  Further actions taken by users can influence the direction of an entity and the entity’s work can be verified in a forum by a betting pool).
Calcaterra discloses a system and method of managing a reputation based system of registered users in a decentralized ledger environment.  Calcaterra discloses that user’s need to register with the system in order to have an account with the system and interact with the system and other users of the system.  Although Calcaterra discloses that the reputation based system verifies users and that the user must register with the system in order to become a user or expert of the system, that the user can have an expertise tag associated with them in order to be allowed to interact with certain topics and/or situations that arise, and that the system allows for other users of the system to verify other users, Calcaterra fails to explicitly disclose receiving personal identification information for the account, verifying the accuracy of the personal identification information, and identifying the type of personal identification information for the user’s account.
To be more specific, Calcaterra fails to explicitly disclose:
receive, from the account, at least one personal identification information datum of the account;
verify an accuracy of the at least one personal identification information datum of the account;
identify a type for each of the at least one verified personal identification information datum of the account;
associate the at least one verified personal identification information datum to the account
assign a limiter value to the account, the limiter value generated based on at least the type of at least one of the verified personal identification information data associated with the account
receive a request from an account to attest to an entity's credibility for future engagements between the entity and other third parties 
determine whether the account has at least one verifiable transaction history with the entity, the at least one verifiable transaction history with the entity being at least one transaction that previously occurred between the account and the entity
responsive to a determination that the account does not have any verifiable transaction history with the entity:
deny the request from the account to attest to the entity’s credibility;
However, Duval-Igarta, which is also directed to a reputation based system having registered users in a decentralized ledger information in order to allow for users to verify other users of the system, further teaches that it is old and well-known in the art that when registering to have an account with the system a user must provide personal identification information.  Duval-Igarta teaches that personal identification information can be provided by way of an identifying document, such as a driver’s license, and that such information may be verified through a third party networking service.  Duval-Igarta teaches that this is a well-known and necessary process for reputation based systems as this allows for the verification of user identity and simply an additional technique that can be used to combat fraudulent activity, in addition to those that are disclosed by Calcaterra.
Further still, Duval-Igarta teaches that users of the system can come from different backgrounds, such as, enterprise and consumers, and, as discussed above, a driver’s license is but one of many types of identifying documents that can be used to verify the user’s identity with a corresponding third party networking service.  Duval-Igarta teaches that the importance of determining the type of user, based on their personal identification system, is important in order to determine how a user’s reputation should be managed, the tasks, jobs, or the like that can be assigned to other users, and to determine the relationship amongst the different types of users of the system.
Additionally, Duval-Igarta teaches that, similar to Calcaterra, reputation based system having registered users in a decentralized ledger information can be used to enlist a third party in order to provide some type of judgement on a target entity that a user of the system is requesting judgement on.  Duval-Igarta further teaches that it is old and well-known in the art to have a first verified account user of the system (the account, hereinafter referred to as first user) to request of another user of the system (the third party) to attest to another user of the system (the entity).  Specifically, Duval-Igarta provides the example where a first user is interested in entering into a transaction with an entity, but before deciding to enter into the transaction the first user submits a request to the central system requesting a third party to attest to jobs, for example, that the entity has stated that they have performed in a satisfactory manner.  In response, the system will allow a third party who has had at least one verifiable transaction engagement with the entity to comment and submit any evidence necessary to attest to the entity’s statement.  
Finally, Duval-Igarta, similar to Calcaterra, further teaches that the system can allow for dispute resolution to take place, thereby, also similar to Calcaterra, that the first user must first have some transaction history with the entity since for a dispute resolution to take place there must first exist something to dispute about.  That is to say, if there is no transaction history between the first user and the entity, then there is no need to have dispute resolution and enlist a third party to provide a decision on the dispute, and, therefore, any request from the first user to attest on an entity’s statement would stop in response to the system determining that there is no transaction history between the first user and the entity to dispute.
(For support see: ¶ 5, 33, 34, 35, 38, 46, 53, 61, 62, 65, 66)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the reputation based system having registered users in a decentralized ledger information in order to allow for users to verify other users of the system of Calcaterra with the ability to verify the identity of users by verifying the submitted type of personal identification information, as taught by Duval-Igarta, so that it can be verified by a third party networking service, as well as first determining whether a transaction exists between the first user and entity, as this would decrease fraudulent activity from occurring as users are first being verified to confirm that they are who they say they are, verifying statements made by users before deciding to enter into a transaction, and take advantage of the peer group environment offered by Duval-Igarta as this provides the system to access of verified and reputable users to rate other parties of the system and ensuring that the reputation assigned to all users of the system are reputable, while also providing users with the opportunity of increasing their reputation score.
In regards to claim 19, the combination of Calcaterra and Duval-Igarta discloses the system of claim 18, wherein, the various types of personal identification information data have predetermined limiter values associated with them (¶ 17, 25, 33, 108 as discussed above, each account is associated with a weight based on the type and information associated with the account).  
In regards to claim 20, the combination of Calcaterra and Duval-Igarta discloses the system of claim 18, wherein a predetermined number of accounts are permitted to be assigned to the entity for attestation (¶ 221, 223 wherein, depending on the situation, activity, circumstance, and etc., the attestation of an entity will have a predetermined number of accounts that are permitted to be assigned to it).  
Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive.
Objection to the Specification
The objection to the specification has been withdrawn due to amendments.
Rejection under 35 USC 112(a)
The rejection under 35 USC 112(a) has been withdrawn in light of the applicant’s remarks received on 5/4/2022.
Rejection under 35 USC 103
The applicant argues:
“…Calcaterra does not disclose a method of having an account attest to the credibility of an entity for future engagements between the entity and other third parties by determining whether the account has at least one transaction that previously occurred between the account and the entity.”

However, the Examiner respectfully disagrees.
First, the Examiner asserts that the applicant’s arguments are moot as they are directed towards newly amended subject matter.  However, in the interest of compact prosecution, the Examiner is responding to the argument.
With that said, the Examiner has provided two analyses in view of Calcaterra and, in the event that the applicant does not agree with Calcaterra disclosing these elements, a secondary analysis in view of Duval-Igarta.  Calcaterra discloses that reputations are reviewed in order to prevent profiting from future transactions and wherein reviews are based on input provided by users regarding their interaction with the entity.  In other words, the entity can be blacklisted to prevent them from having future power and transactions or affect future opportunities due to a decrease in reputation (Calcaterra – ¶ 55, 173 – 180, 247, 250, 266, 267).  
Duval-Igarta further teaches that it is old and well-known in the art to have a first verified account user of the system (the account, hereinafter referred to as first user) to request of another user of the system (the third party) to attest to another user of the system (the entity).  Specifically, Duval-Igarta provides the example where a first user is interested in entering into a transaction with an entity, but before deciding to enter into the transaction the first user submits a request to the central system requesting a third party to attest to jobs, for example, that the entity has stated that they have performed in a satisfactory manner.  In response, the system will allow a third party who has had at least one verifiable transaction engagement with the entity to comment and submit any evidence necessary to attest to the entity’s statement.  
Finally, Duval-Igarta, similar to Calcaterra, further teaches that the system can allow for dispute resolution to take place, thereby, also similar to Calcaterra, that the first user must first have some transaction history with the entity since for a dispute resolution to take place there must first exist something to dispute about.  That is to say, if there is no transaction history between the first user and the entity, then there is no need to have dispute resolution and enlist a third party to provide a decision on the dispute, and, therefore, any request from the first user to attest on an entity’s statement would stop in response to the system determining that there is no transaction history between the first user and the entity to dispute.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        5/11/2022